Citation Nr: 1639203	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-28 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from November 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In August 2001, the RO denied service connection for PTSD based, in part, on the lack of verified stressors; the Veteran was notified of the decision in September 2001 and the decision is final.  

2.  In May 2010, the Veteran sought to reopen the claim of entitlement to service connection for PTSD.

3.  Evidence associated with the claims file since the August 2001 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  There is no competent diagnosis of PTSD which is dated during the appeal period.  



CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2015).

2.  The evidence received since the August 2001 rating decision that denied service connection for PTSD is new and material, and the claim for that benefit has been reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).
 
3.  The criteria for establishing service connection for an acquired psychiatric disability, including PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, with regard to the new and material claims, the Court has held that because the terms "new" and " material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the originating agency provided the appellant with all required notice by a letter mailed in June 2010.  

The record also reflects that service treatment records and relevant VA and private treatment records have been obtained.  A VA examination was conducted which resulted in a determination that the Veteran did not have PTSD.  This examination is sufficient for ratings purposes as it was based on a review of all the evidence of record as well as an examination of the Veteran.  Neither the Veteran nor his representative has identified any additional, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims. 


Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the criteria set forth above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Analysis

In September 2000, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for PTSD.  In August 2001, the RO denied the claim.  The Veteran was informed of the decision in September 2001.  He did not appeal the August 2001 rating action and this decision is final.  

In May 2010, the Veteran submitted another claim of entitlement to service connection for PTSD.  The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  

The evidence of record at the time of the August 2001 rating decision which denied service connection for PTSD consists of the service treatment records, statements from the Veteran and VA and private medical records.  The claim was denied because the evidence did not establish that a stressful experience or experiences had occurred during active duty.  The Veteran's self-reported stressors could not be verified.  

Effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Based on the change in the PTSD regulation, the Board finds that the Veteran's self-reported military stressors are consistent with the places, types, and circumstances of the Veteran's service.  The Board finds the Veteran's lay statements are sufficient to establish that stressful situations were experienced by the Veteran during active duty and the Veteran's stressors are confirmed.  The lack of a confirmed stressor was one of the reasons the claim was denied by the RO in August 2001.  As "new and material evidence" has been received, the Board finds the claim of entitlement to service connection for PTSD has been reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will adjudicate the claim on a de novo basis.

The Board finds that service connection is not warranted for PTSD as there is no competent evidence of a diagnosis of the disorder being present during the appeal period.  The Veteran submitted the current claim in May 2010.  There is no medical records associated with the claims file dated from this time forward which include diagnoses of PTSD.  The only diagnoses of record of PTSD are dated in 2000 many years prior to the submission of the current claim.  The Veteran has not received any psychiatric care since that time.  

A VA PTSD examination which was conducted in June 2011 affirmatively determined that the Veteran did not have PTSD or any mental disorder related to his active duty service.  The report of the June 2011 VA PTSD examination  reveals the examiner reviewed and summarized the medical evidence of record and conducted an interview and mental health examination of the Veteran.  The Veteran's self-reported medical and personal history as well as his in-service stressors were recorded.  The examiner diagnosed depressive disorder not otherwise specified, not caused by or a result of military service and alcohol abuse, not caused by or a result of military service.  An Axis II diagnosis of rule out narcissistic personality disorder was also included.  The rationale provided by the examiner was that the Veteran did not present with symptoms consistent with a formal diagnosis of PTSD nor was his work history and statement that he liked people at work consistent with PTSD.  The Veteran had no treatment history for PTSD.  The Veteran's brother was diagnosed with bipolar disorder and two other brothers were depressed.  The examiner found that the Veteran's depressive disorder symptoms may be indicative of a similar long standing mood disorder which would also be unrelated to his military service.  

The only evidence of record which indicates that the Veteran has been diagnosed with PTSD during the appeal period is the Veteran's own allegations.  As a lay person, the Veteran is competent to provide evidence regarding symptomology he experiences through his senses.  He is not competent to provide a diagnosis or an opinion as to the etiology for any mental symptomology he experiences as that is a complex medical determination which requires specialized knowledge.  

Based on the above, the Board finds that service connection is not warranted for PTSD.  In the absence of evidence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD has been reopened.  The appeal is granted to that extent only.  

Entitlement to service connection for PTSD is not warranted.  The appeal is denied.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


